Title: From George Washington to Benjamin Lincoln, 5 August 1782
From: Washington, George
To: Lincoln, Benjamin


                  
                     Sir,
                     Head Quarters Augt 5th 1782
                  
                  I have the honor to inclose you a Letter from Colo. Olney with some other Papers relating to a soldier of the Rhode Island Regiment who has been in confinement in the state of Maryland since last Winter.
                  As it would be extremely unjust and cruel that the Soldier should be any longer confined or should be sold to pay the charges of his Prosecution I must request you to take the matter up as soon as possible and procure his Release.  I have the honor to be Sir Your very Obedt humble Servant
                  
                     Go: Washington
                     
                  
                Enclosure
                                    
                     
                        Sir
                        Cecil County State of Maryland 8th July 1782.
                     
                     Last June Negro Fortune Stoddard had his tryal, he was acquitted of the Murder, but found guilty of Manslaughter.  He is ready to be delivered on payment of his fees, which if not speedily done he must be sold agreeable to the laws of this State.  The fees will amount, (at present) to Twenty five pounds Specie if not more.  Every day he remains in custody adds something to the sum.  I request you would as speedily as possible favor me with a letter, informing me, whether you intend to pay his fees, & by whom the money is to be paid.  I am Sir Your Most Hume Servt 
                     
                        Patrick Hamilton
                     
                  
                  
               